UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-2248


PAMELA MELVIN,

                     Plaintiff - Appellant,

              v.

THE SOCIAL SECURITY ADMINISTRATION OF THE UNITED STATES OF
AMERICA; DR. MEYMANDI ASSAD; DR. ELEANOR CRUISE,

                     Defendants - Appellees,

              and

THE WASHINGTON POST; U.S.A. TODAY; THE BOSTON GLOBE;
CHICAGO SUN-TIMES; DETROIT FREE PRESS; LOS ANGELES TIMES;
THE PHILADELPHIA INQUIRER; STAR-LEDGER; TAMPA BAY TIMES;
THE DALLAS MORNING NEWS; THE ATLANTA JOURNAL-
CONSTITUTION,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Fox, Senior District Judge. (5:14-cv-00170-F)


Submitted: April 25, 2017                                        Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Pamela Melvin, Appellant Pro Se. Michael Gordon James, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina; Kelly Street Brown, Nathan Douglas
Childs, Elizabeth Pharr McCullough, YOUNG MOORE & HENDERSON, PA, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Pamela Melvin appeals the district court’s order dismissing her amended

complaint and denying her various motions, and a subsequent order denying her Fed. R.

Civ. P. 59(e) motion to alter or amend judgment. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Melvin v. Soc. Sec. Admin. of the United States, No. 5:14-cv-00170-F (E.D.N.C. Aug. 27,

2015; Sept. 26, 2016). We further grant Melvin’s motions to exceed length limitations

for her informal brief, to seal certain exhibits, and to extend filing time for her informal

reply brief. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                               AFFIRMED




                                             3